Citation Nr: 1524492	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder and anxiety disorder, not otherwise specified, prior to November 23, 2012.

2.  Entitlement to a compensable evaluation for posttraumatic stress disorder and anxiety disorder, not otherwise specified, since November 23, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Psychiatric Disorders

In its April 2010 decision, the Board granted service connection for the Veteran's PTSD and anxiety disorder, not otherwise specified.  Pursuant to that decision, the RO issued a September 2010 rating decision which assigned the Veteran's psychiatric disorders an initial evaluation of 50 percent, effective March 29, 2007.  The Veteran filed a timely notice of disagreement with the RO's rating decision.

Thereafter, the RO issued a December 2012 statement of the case which continued the initial 50 percent evaluation for the Veteran's PTSD and anxiety disorder, not otherwise specified, from March 29, 2007 to November 23, 2012, but also determined that these psychiatric disorders did not warrant a compensable evaluation thereafter.  As the Veteran has not received a total grant of benefits sought on appeal for either rating period, these issues remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the record reveals that the Veteran underwent a private mental health evaluation in May 2007.  Based on an in-person interview of the Veteran, the examiner provided diagnoses of chronic severe PTSD and severe depressive 

disorder, not otherwise specified.  The examiner opined that the Veteran met the criteria for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) based on the fact that (1) he experienced traumatic events involving serious injury to himself and serious injury to and the death of others; (2) he responded to the events with fear, helplessness, and horror; (3) he continued to re-experience the traumatic events as distressing thoughts and dreams; (4) he continues to avoid stimuli associated with the trauma and general numbing as evidence by his avoidance of conversations about his military experience, his isolating behaviors and lack of social activities, and his feelings of estrangement; (5) he continues to demonstrate increased arousal as difficulty in staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response; (6) his symptoms have lasted longer than one month; and (7) his symptoms have caused clinically significant impairment in his occupational, social, and personal life.  

In November 2007, the Veteran was afforded a VA psychiatric examination.  The VA examiner reviewed the claims file and evaluated the Veteran.  Thereafter, the examiner indicated that the Veteran met the DSM-IV criteria for a PTSD diagnosis.  However, the VA examiner only listed anxiety disorder, not otherwise specified, as a diagnosis under Axis I (i.e., clinical syndromes).  The examiner also opined that the Veteran's anxiety disorder, not otherwise specified, was secondary to his military experiences. 

In November 2012, the Veteran was given another VA psychiatric examination.  After reviewing the claims file and performing an examination of the Veteran, the VA examiner noted that, although the Veteran had previously been diagnosed as having PTSD, "at the present time, the [V]eteran does not meet the diagnostic criteria for any psychiatric disorder."  In particular, the examiner opined that the Veteran did not have PTSD conforming to the DSM-IV criteria.  Although the examiner found that the Veteran had experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and that his response involved intense fear, helplessness, or horror, the examiner also found that the traumatic event was not 

persistently re-experienced, that the Veteran did not exhibit persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and that the Veteran did not demonstrate persistent symptoms of increased arousal. 

The Board finds that the November 2012 VA psychiatric examination is inadequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In particular, the November 2012 VA examiner found that the Veteran did not meet the diagnostic criteria for any psychiatric disorder.  However, the examiner failed to reconcile this finding with the diagnoses of the May 2007 and November 2007 examiners, both of whom determined that the Veteran's psychiatric symptoms met the DSM-IV criteria.  Moreover, the November 2012 VA examiner did not address whether the Veteran's psychiatric symptoms, found to demonstrate occupational and social impairment with reduced reliability and productivity prior to November 23, 2012, had resolved during the course of the appeal; and if so, how and why this occurred. 

Under these circumstances, the RO must provide the Veteran with an appropriate examination to ascertain the current severity of his psychiatric disorders, including his previously diagnosed PTSD and anxiety disorder, not otherwise specified.  See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

B.  TDIU

The Veteran is seeking entitlement to TDIU.  Specifically, the Veteran indicates that he last worked for the North Carolina Department of Transportation four years ago and that he resigned from his job without notice in January 2008.  He also claims that the functional effects of his service-connected disabilities of (1) PTSD 

and anxiety disorder, not otherwise specified, (2) diabetes mellitus, Type II, with impotence, (3) diabetic nephropathy associated with diabetes mellitus, Type II, with impotence, and (4) residuals of larynx cancer, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  

The May 2007 private examiner indicated that the Veteran's symptoms prevented him from being consistently productive, his memory and concentration problems negatively impacted his ability to learn new skills, and his hyperirritability severely compromised his ability to initiate or sustain work relationships.  The examiner also indicated that the severity and chronicity of his symptoms made him permanently and totally disabled and unemployable.  Nevertheless, the November 2007 VA examiner found that, despite the May 2007 examiner's determination that the Veteran was "considered permanently and totally disabled and unemployable," the Veteran had been working steadily for many years and did not miss any work because of his psychiatric symptoms.

In November 2012, the Veteran underwent a series of separate VA examinations for his service-connected disorders.  The VA examiner indicated that the Veteran's malignant neoplasm of the larynx had been treated and was currently in "watchful waiting status."  The VA examiner noted no residual conditions or complications due to the malignant neoplasm and opined that it did not impact his ability to work in a physical or sedentary employment environment.  Moreover, the examiner found that the Veteran's diabetes mellitus, Type II, as well as his diabetic complications, would not impact or limit his ability to perform physical or sedentary work.  Finally, the examiner declined to indicate whether the Veteran's psychiatric disorders impacted his ability to work because the examiner did not find a mental disorder conforming to the DSM-IV criteria.

Although the November 2012 VA examiner assessed each of the Veteran's service-connected disorders individually, the examiner did not address whether the functional effects of the Veteran's service-connected disabilities acting in concert with each other precluded him from securing and following substantially gainful 

employment consistent with his education and occupational experience.  

Under these circumstances, the RO must provide the Veteran the appropriate examination whether the functional effects of his service-connected disabilities of (1) PTSD and anxiety disorder, not otherwise specified, (2) diabetes mellitus, Type II, with impotence, (3) diabetic nephropathy associated with diabetes mellitus, Type II, with impotence, and (4) residuals of larynx cancer, individually or collectively prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer, 10 Vet. App. at 403; Green, 1 Vet. App. at 124.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected PTSD and anxiety disorder, not otherwise specified.  The examination must be performed by a different examiner than the one who conducted the November 2012 VA examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Thereafter, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms and disorders found.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning, for each separate psychiatric disorder, if possible. 

If the examiner finds that the Veteran does not meet the criteria for a diagnosis of a mental disorder under Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5), the examiner must address whether the previous examiners incorrectly diagnosed the Veteran's psychiatric disorders, including his PTSD, severe depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The examiner must then explain why these diagnoses were incorrect.  

If the examiner finds that the medical evidence of record supported the diagnoses of the previous psychiatric examiners, the examiner must indicate whether any of the Veteran's previously diagnosed psychiatric disorders resolved during the course of the appeal; and if so, when, how, and why they resolved.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must also be afforded an examination to determine whether the functional effects of his service-connected disabilities of (1) PTSD and anxiety disorder, not otherwise specified, (2) diabetes mellitus, Type II, 

with impotence, (3) diabetic nephropathy associated with diabetes mellitus, Type II, with impotence, and (4) residuals of larynx cancer, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice connected disabilities, or age. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a 

determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

